The judgment in this case was affirmed with direction, and on condition that the judgment be written down from $176.40 to $49.40. Motion has been made by the plaintiff in error that the costs for bringing the case to this court be taxed against the defendant in error since the effect of the judgment of affirmance with direction is a material modification of the judgment of the trial court to the substantial benefit of the plaintiff in error. The motion is meritorious; and, following the decisions of this court and the Supreme Court with respect to this point, it is ordered that the costs which accrued as the result of suing out the writ of error in this case be and the same are taxed against the defendant in error. See National-BenFranklin Fire Ins. Co. v. Darby, 48 Ga. App. 394
(172 S.E. 74, 819); Scott v. Lunsford, 141 Ga. 73 (80 S.E. 316);Long v. Gresham, 148 Ga. 170, at 175 (96 S.E. 211); Ross
v. Rambo, 195 Ga. 100 (6) (23 S.E.2d 687).
Felton and Worrill, JJ., concur. *Page 62